IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DESMOND ABERNATHY,                        : No. 130 EM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
UNEMPLOYMENT COMPENSATION                 :
BOARD OF REVIEW,                          :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of December, 2015, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.